 



Exhibit 10.18
NATIONAL INTERSTATE CORPORATION
STOCK BONUS AGREEMENT
     This Agreement (the “Agreement”) is made as of March 12, 2007 (the “Date of
Grant”) by and between National Interstate Corporation, an Ohio corporation (the
“Company”) and David W. Michelson (the “Grantee”) and is being executed
contemporaneously with an Employment Agreement between the Company and the
Grantee.
     1. Grant of Common Shares. Subject to and upon the terms, conditions and
restrictions set forth in this Agreement and in the National Interstate
Corporation Long Term Incentive Plan (the “Plan”), the Company hereby grants to
the Grantee as of the Date of Grant 5,104 Common Shares (the “Common Shares”),
plus an additional award of cash in the amount of $61,009 (the “Cash Award”).
The Common Shares covered by this Agreement shall be fully vested and
transferable at all times on and after the Date of Grant. The Company shall
deliver the Common Shares and pay the Cash Award to the Grantee as soon as
administratively practicable following the Date of Grant.
     2. Taxes and Withholding. To the extent the Company is required to withhold
any federal, state, local or other taxes in connection with the delivery of the
Common Shares or the Cash Award, the Company shall satisfy such withholding
obligation by withholding against the Cash Award.
     3. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company or a Subsidiary, nor limit or affect in any manner the right of the
Company or a Subsidiary to terminate the employment or adjust the compensation
of the Grantee.
     4. Miscellaneous. This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The interpretation, performance, and
enforcement of this Agreement shall be governed by the laws of the State of
Ohio, without giving effect to the principles of conflict of laws thereof.
(Signatures are on the following page)

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

            NATIONAL INTERSTATE CORPORATION
      By:   /s/ Paul F. Haffner       Name: Paul F. Haffner      Title: Vice
President, General Counsel and Secretary     

     The undersigned hereby acknowledges receipt of a copy of the Plan Summary
and Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”). The Grantee represents that he or she is
familiar with the terms and provisions of the Prospectus Information and hereby
accepts the award of Common Shares on the terms and conditions set forth herein
and in the Plan.

                  /s/ David W. Michelson       Grantee            Date: March
12, 2007    

2